DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-18 directed to group II non-elected without traverse.  Accordingly, claims 16-18 has been cancelled.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the following claims as noted below: 
Cancel claims 16-18.

Allowable Subject Matter
1.	Claims 1-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein coil patterns including first conductive layers disposed in the openings, and second conductive layers 
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein coil patterns including first conductive layers disposed in the openings, and second conductive layers disposed between the first conductive layers and internal surfaces of the openings, and each having a first surface in contact with the internal insulating layer and a second surface opposing the first surface, wherein a height of each of the insulating walls is greater than a height of each of the coil patterns in a stacking direction, such that the insulating walls protrude from the second surface of each of the coil patterns to define a recessed portion, and wherein the recessed portion is formed on the second surface of each of the coil patterns such that the coil patterns include a portion which becomes thicker from a central portion of the second surface towards the insulating walls as claimed in combination with the remaining limitations of independent claim 11.
Claims 2-10 and 12-15 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 11.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.